Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




Exhibit 10.20


WEX INC.


Memorandum


TO:        <<Name>> (the “Grantee”)


FROM:    Melissa Smith, Chief Executive Officer


SUBJECT:    Nonqualified Stock Option Agreement


DATE:        <<Grant Date>>


You have been granted an award of a nonstatutory stock option (the “Option”)
under the terms of the 2019 Equity and Incentive Plan (the “Plan”). Attached to
this Memorandum is an Agreement which, along with the Plan, governs your Option.
You will be receiving separately a copy of the Prospectus for the Plan. The
Prospectus contains important information regarding the Plan, including
information regarding restrictions on your rights with respect to the Option
granted to you. You should read the Prospectus carefully.


The Option does not give you rights as a shareholder of the Company unless and
until you exercise the Option, and you may not transfer or assign any rights in
your Option. Please note that when you exercise your Option, the Company is
required to withhold applicable taxes and we will require you to make
arrangements to satisfy that withholding obligation prior to our issuance of any
shares to you.


Date of Grant:
[ ]
Number of Options:
[ ]
Exercise Price:
[ ]
Vesting Period:
[] years ([] per year)
Final Exercise Date:
[]





By accepting this Award, you are agreeing to abide by the terms of the Plan and
the attached Agreement. The Agreement contains restrictions that will apply
after the termination of your employment with the Company, and which may
override any such existing restrictions in your contract of employment, if any.
The purpose of these restrictions is to protect the Company’s business interests
(including its confidential information). You should read the Agreement
carefully and in its entirety before indicating your acceptance/agreement. To
accept this Award and indicate your agreement to the terms of the Plan and the
attached Agreement, you must indicate your acceptance of the terms by
acknowledging your understanding through the use of your electronic signature by
<<Accept By Date>>.
Accepted on /$CurrentDate$/


1

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




/$ParticipantName$/, residing at /$ParticipantAddress$/
WEX Inc.
97 Darling Avenue
South Portland, ME 04106






2

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan








WEX INC.




NONSTATUTORY STOCK OPTION AGREEMENT


THIS NONSTATUTORY STOCK OPTION AGREEMENT (“Agreement”) is entered into by and
between WEX Inc., a Delaware corporation (the “Company”), and the Grantee named
on the attached Memorandum (the “Memorandum”) as of the Grant Date indicated in
the Memorandum pursuant to the terms and conditions of the WEX Inc. 2019 Equity
and Incentive Plan (the “Plan”).


WHEREAS, the Company has the authority under and pursuant to the Plan to grant
awards to eligible employees of the Company and its subsidiaries; and


WHEREAS, the Company desires to grant a nonstatutory stock option (the “Option”)
to the Grantee subject to the terms and conditions of the Plan and this
Agreement.


In consideration of the provisions contained in this Agreement, the Company and
the Grantee agree as follows:


1.    The Plan. The Option granted to the Grantee hereunder is made pursuant to
the Plan. A copy of the prospectus for the Plan has been provided to you and the
applicable terms of such Plan are incorporated herein by reference. Terms used
in this Agreement which are not defined in this Agreement shall have the
meanings used or defined in the Plan.


2.    Award.     Concurrently with the acknowledgement of this Agreement and
concurrently with and contingent upon your acknowledgement of the Memorandum,
and further subject to the terms and conditions set forth in the Plan and this
Agreement, including without limitation your agreement to comply with the
provisions set forth in Paragraphs 5 and 6 below, the Company hereby awards to
the Grantee an Option to acquire the number of shares of Company common stock,
par value $.01 per share (the “Common Stock”), indicated in the Memorandum at
the exercise price per share of Common Stock (the “Exercise Price”) indicated in
the Memorandum. Unless earlier terminated, this Option shall expire at 5:00
p.m., Eastern Time, on the Final Exercise Date indicated in the Memorandum. The
Award is not remuneration for services and, therefore, is not to be considered
salary, or of salary nature, for any purpose, whatsoever. In accepting this
Award, the Grantee agrees to be bound by any clawback policy that the Company
has adopted or may adopt in the future.


3.    Vesting of Options.
(a)    This Option will become exercisable (“vest”) as to one-third of the
original number of shares of Common Stock subject to the Option on the first
three anniversaries of the Grant Date. The right of exercise shall be cumulative
so that to the extent the Option is not exercised in any period to the maximum
extent permissible it shall continue to be exercisable, in whole or in part,


3

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




with respect to all shares of Common Stock subject thereto for which it is
vested until the earlier of the Final Exercise Date or the termination of this
option under Paragraph 4 hereof or the Plan.
(b)    Notwithstanding Paragraph 3(a), upon the Grantee’s death, the Option
shall become immediately and fully vested, subject to any terms and conditions
set forth in the Plan or imposed by the Compensation Committee appointed by the
Board of Directors (the “Committee”).
(c)    Notwithstanding Paragraph 3(a), upon a “Change in Control”, if the
surviving entity does not agree to assume the obligations set forth in this
Agreement, then the Award shall become immediately and fully vested, subject to
the terms and conditions set forth in the Plan or imposed by the Committee.
“Change in Control” shall have the meaning set forth in the Plan.
4.    Exercise of Option.


(a)     Form of Exercise. Each election to exercise this Option shall be in
writing, signed by the Grantee, and received by the Company at its principal
office, accompanied by this agreement, and payment in full in the manner
provided in the Plan. The Grantee may purchase less than the number of shares of
Common Stock covered hereby, provided that no partial exercise of this Option
may be for any fractional share.


(b)    Continuous Relationship with Company Required. Except as otherwise
provided in this Paragraph 4, this Option may not be exercised unless the
Grantee, at the time he or she exercises this Option, is, and has been at all
times since the Grant Date, an employee or officer of, a Director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the United States Internal Revenue Code
(an “Eligible Grantee”).


(c)    Termination of Relationship with the Company. If the Grantee ceases to be
an Eligible Grantee for any reason, then, except as provided in paragraphs (d)
and (e) below, the right to exercise this Option shall terminate three months
after such cessation (but in no event after the Final Exercise Date), provided
that this Option shall be exercisable only to the extent that the Grantee was
entitled to exercise this Option on the date of such cessation, and provided
further that the Committee may, in its sole and absolute discretion agree to
accelerate the vesting of the Option, upon termination of employment or
otherwise, for any reason or no reason, but shall have no obligation to do so.
Notwithstanding the foregoing, if the Grantee, prior to the Final Exercise Date,
violates the non-competition or confidentiality provisions of any employment
contract, confidentiality and nondisclosure agreement or other agreement between
the Grantee and the Company and/or its subsidiaries or violates the provisions
of Paragraphs 5 or 6 hereof, the right to exercise this Option shall terminate
immediately upon such violation.


(d)    Exercise upon Death or Disability. If the Grantee dies or becomes
disabled (within the meaning of Section 22(e)(3) of the United States Internal
Revenue Code) prior to the Final Exercise Date while he or she is an Eligible
Grantee and the Company and/or its subsidiaries has not terminated such
relationship for “Cause” as specified in paragraph (e) below, this Option shall
be exercisable, within the period of one year following the date of death or
disability of the Grantee, by the Grantee (or in the case of death by an
authorized transferee), provided that this Option shall be exercisable only to
the extent that this Option was exercisable by the Grantee on the date of his


4

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




or her death or disability (after taking into account the vesting provisions of
Paragraph 3 hereof), and further provided that this Option shall not be
exercisable after the Final Exercise Date.


(e)    Termination for Cause. If, prior to the Final Exercise Date, the
Grantee’s employment is terminated by the Company and/or its subsidiaries for
Cause (as defined below), the right to exercise this Option shall terminate
immediately upon notification by the Company and/or its subsidiaries of
termination of employment. If, prior to the Final Exercise Date, the Grantee is
given notice by the Company and/or its subsidiaries of the termination of his or
her employment by the Company and/or its subsidiaries for Cause, and the
effective date of such employment termination is subsequent to the date of
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i) such time
as it is determined or otherwise agreed that the Grantee’s employment shall not
be terminated for Cause as provided in such notice or (ii) the effective date of
such termination of employment (in which case the right to exercise this option
shall, pursuant to the preceding sentence, terminate upon the effective date of
such termination of employment). If the Grantee is party to an employment or
severance agreement with the Company and/or its subsidiaries that contains a
definition of “cause” for termination of employment, “Cause” shall have the
meaning ascribed to such term in such agreement and shall also include a breach
of the terms of this Agreement. Otherwise, “Cause” shall mean willful misconduct
by the Grantee or willful failure by the Grantee to perform his or her
responsibilities to the Company and/or its subsidiaries (including, without
limitation, breach by the Grantee of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Grantee and the Company or a breach of this Agreement), as
determined by the Company, which determination shall be conclusive. The
Grantee’s employment shall be considered to have been terminated for Cause if
the Company and/or its subsidiaries determine, within 30 days after the
Grantee’s resignation, that termination for Cause was warranted.


(f)    Date of Termination; Loss of Rights. For purposes of the Plan and the
Option, a termination of employment shall be deemed to have occurred on the date
upon which the Grantee ceases to perform active employment duties for the
Company and/or its subsidiaries following the provision of any notification of
termination or resignation from employment, and without regard to any period of
notice of termination of employment (whether expressed or implied) or any period
of severance or salary continuation. Notwithstanding any other provision of the
Plan or this Agreement or any other agreement (written or oral) to the contrary,
the Grantee shall not be entitled (and by accepting the Option, thereby
irrevocably waives any such entitlement) to any payment or other benefit to
compensate the Grantee for the loss of any rights under the Plan as a result of
the termination or expiration of the Option in connection with any termination
of employment. No amounts earned pursuant to the Plan or any Award shall be
deemed to be eligible compensation in respect of any other plan of the Company
or any of its subsidiaries.


5.    Confidential and Proprietary Information. The Grantee acknowledges that in
connection with his/her employment with the Company and/or its subsidiaries, the
Grantee is placed in a position of confidence and trust with the Company and/or
its subsidiaries, and in line with that position has and will continue to have
access to information of a nature not generally disclosed to the public. The
Grantee agrees to keep confidential and not: (i) use or (ii) disclose to anyone
any Confidential and Proprietary Information, except in the proper course of
Grantee’s duties to the Company, as required by law or as authorized by the
Board of Directors. “Confidential and


5

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




Proprietary Information” includes but is not limited to all Company and/or its
subsidiaries trade secrets, business and strategic plans, financial details,
computer programs, manuals, contracts, current and prospective client and
supplier lists, and all other documentation, business knowledge, data, material,
property and supplier lists, and developments owned, possessed or controlled by
the Company and/or its subsidiaries, regardless of whether possessed or
developed by the Grantee in the course of his/her employment. Such Confidential
and Proprietary Information may or may not be designated as confidential or
proprietary and may be oral, written or electronic media. The Grantee
understands that such information is owned and shall continue to be owned solely
by the Company, and hereby represents that he/she has not and will not disclose,
directly or indirectly, in whole or in part, any Confidential and Proprietary
Information. The Grantee acknowledges that he/she has complied and will continue
to comply with this commitment, both as an employee and after the termination of
his/her employment.


Notwithstanding the foregoing, Confidential and Proprietary Information does not
include any information that: (1) is already in the public domain or becomes
available to the public through no breach by the Grantee of this Agreement; (2)
was lawfully in the Grantee’s possession prior to disclosure to the Grantee by
the Company; (3) is lawfully disclosed to the Grantee by a third party (other
than the Company, or any of its representatives, agents or employees) without
any obligations of confidentiality attaching to such disclosure; (4) is
developed by the Grantee entirely on his/her own time without the Company’s
equipment, supplies or facilities and does not relate at the time of conception
to the Company’s business or actual or demonstrably anticipated research or
development; or (5) is lawfully acquired by a non-supervisory employee about
wages, hours or other terms and conditions of employment when used for purposes
protected by §7 of the National Labor Relations Act such as discussing wages,
benefits or terms and conditions of employment, or other legally protected
concerted activity for mutual aid or protection of laborers. Information shall
not be deemed to be in the public domain merely because any part of said
information is embodied in general disclosures or because individual features,
components, or combinations thereof are now or become known to the public or are
in the public domain.


The provisions in this Agreement do not prohibit the Grantee from communicating
with any governmental authority or making a report in good faith and with a
reasonable belief of any violations of law or regulation to a governmental
authority, or from testifying or participating in a legal proceeding relating to
such violations, including providing documents or information or making other
disclosures protected or required by any whistleblower law or regulation to the
Securities and Exchange Commission, the Department of Labor, or any other
appropriate government authority. This may include disclosure of trade secret or
confidential information within the limitations permitted by the 2016 Defend
Trade Secrets Act (DTSA). Grantee understands, agrees and acknowledges that
under the DTSA, (1) no individual will be held criminally or civilly liable
under Federal or State trade secret law for the disclosure of a trade secret (as
defined in the Economic Espionage Act) that: (A) is made in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and made solely for the purpose of reporting or investigating a
suspected violation of law, or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public; and (2) an individual who pursues a lawsuit for
retaliation by an employer for reporting a suspected violation of the law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret


6

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




under seal, and does not disclose the trade secret, except as permitted by court
order. Notwithstanding the foregoing, the Grantee expressly agrees to honor the
confidentiality obligations in this Agreement and will only share Confidential
and Proprietary Information with the Grantee’s attorney or with the government
agency or entity in accordance with this Section. Nothing in this Agreement
shall be construed to permit or condone unlawful conduct, including but not
limited to the theft or misappropriation of Company property, trade secrets or
information.


6.    Non-Competition and Non-Solicitation. In consideration of the promises
contained herein and the Grantee’s access and exposure to Confidential and
Proprietary Information provided to him/her, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Grantee agrees that during his/her employment with the Company and for a period
of twelve months following the termination of his/her employment with the
Company for any reason, he/she shall not, on behalf of the Grantee him/herself
or on behalf of or in conjunction with any other person, entity or organization
other than the Company, whether as an agent or otherwise:


(a)    Contact, call on, provide advice to, solicit, take away business, divert
business, and/or influence or attempt to influence, either directly or
indirectly, any customers, clients, and/or patrons or prospective customers,
clients and/or patrons of the Company with whom the Grantee directly performed
any services or had any direct business contact;


(b)     Contact, call on, provide advice to, solicit, take away business, divert
business, and/or influence or attempt to influence, either directly or
indirectly, any customers, clients, and/or patrons or prospective customers,
clients and/or patrons of the Company whose entity- or other customer-specific
information the Grantee discovered or gained access to as a result of the
Grantee’s access to Company Confidential and Proprietary Information;


(c)     Utilize the Company’s Confidential and Proprietary Information to
solicit, take away business, divert business, and/or influence or attempt to
influence, either directly or indirectly, any customers, clients, and/or patrons
or prospective customers, clients and/or patrons of the Company;


(d)    Solicit or induce, either directly or indirectly, any employee of the
Company to leave the employ of the Company or become employed with or otherwise
engaged by any person, entity or organization other than the Company; or take
any action to assist any subsequent employer or any other person, entity or
organization, either directly or indirectly, in soliciting or inducing any
Company employee to leave the employ of the Company or become employed with or
otherwise engaged by any person, entity or organization other than the Company;
or hire or employ, or assist in the hiring or employment of, either directly or
indirectly, any individual employed by the Company within sixty days preceding
that individual’s hire by the Grantee or his/her subsequent employer; and/or


(e)    Become employed by, render services to or directly or indirectly (whether
for compensation or otherwise, and whether as an employee, employer, consultant,
agent, principal, partner, stockholder, lender, investor, corporate officer,
board member, director, or in any other individual or representative capacity),
own or hold a proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any


7

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




capital to or be connected in any manner with, any Competing Enterprise. For
purposes of this subsection (e), a “Competing Enterprise” means any entity,
organization or person engaged, or planning to become engaged, in substantially
the same or similar business to that being conducted or actively and
specifically planned to be conducted during the Grantee’s employment with the
Company or within six months after the Grantee’s termination of employment with
the Company or its subsidiaries, owned or controlled. It includes, without
limitation: (i) the business of developing, managing, operating, marketing,
processing, financing, or otherwise being involved in providing any products or
services relating to transaction or payment processing, including those for the
benefit of fleets; travel; healthcare; education; payroll; or, benefits through
charge cards, credit cards, procurement cards or any other form of payment
services or electronic commerce; (ii) the sale, distribution or publication of
petroleum product pricing or management information or other products or
services currently sold or to the best of his/her knowledge contemplated to be
sold by the Company or any of its owned or controlled subsidiaries, and (iii)
the business of developing, managing, operating, marketing, processing,
financing, or otherwise being involved in providing commercial travel,
entertainment and purchasing credit cards. The restrictions in this Paragraph 6
shall be effective and binding only to the extent permissible under Rule 5.6 of
the Maine Rules of Professional Conduct or any similar rule governing the
practice of law that is applicable to the Grantee. The restrictions in this
Paragraph shall not be construed to prevent the Grantee from, following the
termination of his/her employment with the Company, working for a business
entity that does not compete with the Company or its subsidiaries simply because
the entity is affiliated with a Competing Enterprise, so long as the entity is
operationally separate and distinct from the Competing Enterprise and the
Grantee’s job responsibilities at that entity are unrelated to the Competing
Enterprise. The restrictions in this Paragraph will not apply to employment by
or the rendering of services to businesses that sell fuel or convenience items
if those businesses are not directly competing with the Company or its
subsidiaries, owned or controlled. The restrictions in this Paragraph shall also
not be deemed to prohibit the Grantee from owning not more than one percent (1%)
of the total shares of all classes of stock of any publicly held company. The
Grantee acknowledges that the Company’s and its subsidiaries’ businesses are
conducted internationally and agrees that the provisions in this Paragraph shall
operate in any country in which the Company conducts business while the Grantee
is/was employed by the Company.


The Company has previously entered into agreements with certain executives and
employees that contain restrictive covenants (“Restrictions”). For the avoidance
of doubt, if the Grantee is party to an employment or other agreement containing
Restrictions on (a) confidentiality, (b) solicitation of customers, clients,
and/or patrons or prospective customers, clients and/or patrons of the Company,
(c) solicitation or hire of Company employees, and/or (d) competition
(collectively, “Existing Restrictions”), any such Existing Restrictions will
remain in effect and the Grantee shall remain bound by such Existing
Restrictions. To the extent the restrictions contained in Paragraphs 5 or 6 of
this Agreement conflict in any way with any Existing Restriction(s), such
conflict shall be resolved by giving effect to the provision that provides the
greatest protection to the Company that is enforceable under applicable law.


The Grantee agrees and acknowledges that the period of time, geographical scope,
activity and subject of the above-noted restrictive covenants imposed by this
Agreement are fair, and reasonable and necessary under the circumstances and are
reasonably required for the protection of the Company. The Grantee also
acknowledges that in the event he/she breaches any part of Paragraphs


8

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




5 or 6 of this Agreement, the damages to the Company would be irreparable.
Therefore, in addition to monetary damages and/or reasonable attorney fees, the
Company shall have the right to seek injunctive and/or other equitable relief in
any court of competent jurisdiction to enforce the restrictive covenants
contained in this Agreement. Further, the Grantee consents to the issuance of a
temporary restraining order or preliminary injunction to maintain the status quo
pending the outcome of any proceeding. The Grantee further understands and
agrees that if he/she breaches any covenant set forth in Paragraph 6, the
duration of any covenant so breached shall, to the fullest extent permitted by
law, automatically be tolled from the date of the first breach until the date
judicial relief providing effective remedy for such breach or breaches is
obtained by the Company, or until the Company states in writing that it will
seek no judicial relief for such breach.


If any one or more provisions of Paragraphs 5 or 6 shall for any reason be held
to be excessively broad as to time, geographical scope, activity or subject, it
shall be construed, by limiting and reducing it, so as to be enforceable to the
greatest extent compatible with applicable law as it shall then appear, and the
parties expressly agree that any of the provisions of Paragraphs 5 or 6 may be
reformed, modified, revised, edited or blue-penciled to make such provision
enforceable, to the fullest extent permitted by law, and the parties consent to
the enforcement of such provision as so reformed, modified, revised, edited or
blue-penciled.


Mindful of the obligations set forth in Paragraphs 5 and 6, upon termination of
his/her employment, the Grantee shall promptly sign and deliver the Certificate
of Compliance Post Termination in a form reasonably satisfactory to the Company.


7.    No Assignment. Except as expressly permitted under the Plan, this
Agreement may not be assigned by the Grantee by operation of law or otherwise.


8.    No Rights to Continued Employment or Service. Neither this Agreement nor
the Option shall be construed as giving the Grantee any right to continue in the
employ of or other service to the Company or any of its subsidiaries, or shall
interfere in any way with the right of the Company to terminate such employment
or service.
  
9.    Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof.


10.    Tax Obligations. As a condition to the granting of the Option, the
Grantee acknowledges and agrees that he/she is responsible for the payment of
income and employment taxes (and any other taxes), if any, payable in connection
with the exercise of the Option. Accordingly, the Grantee agrees to remit to the
Company or any applicable subsidiary an amount sufficient to pay such taxes (to
the extent required to be withheld by the Company). Such payment shall be made
to the Company or the applicable subsidiary of the Company in a form that is
reasonably acceptable to the Company, as the Company may determine in its sole
discretion.


11.    Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office, postage prepaid, addressed, as appropriate, to the Grantee at the
last address specified in the Grantee’s employment


9

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




records (or such other address as the Grantee may designate in writing to the
Company), or to the Company, 97 Darling Avenue, South Portland, ME 04106,
Attention: General Counsel, or such other address as the Company may designate
in writing to the Grantee.


12.    Failure to Enforce Not a Waiver. The failure of the Company to enforce at
any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.


13.    Amendments; Severability. This Agreement may be amended or modified at
any time by an instrument in writing signed by the parties hereto. The
provisions of this Agreement are severable, such that in the event any provision
of this Agreement is found to be unenforceable, in whole or in part, the
remainder of this Agreement will nevertheless be binding and enforceable.


14.    Authority. The Committee has complete authority and discretion to
determine awards under the Plan, and to interpret and construe the terms of the
Plan and this Agreement. The determination of the Committee as to any matter
relating to the interpretation or construction of the Plan or this Agreement
shall be final, binding and conclusive on all parties.


15.    Rights as a Stockholder. The Grantee shall have no rights as a
stockholder of the Company with respect to any shares of Common Stock of the
Company underlying or relating to the Option until the issuance of a stock
certificate to the Grantee in respect of such Option following exercise.


IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.


WEX INC.


By:     Melissa Smith
Its:    Chief Executive Officer


    




















10

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan






    




EXHIBIT A


Nonstatutory Stock Option Agreement


Country and State Specific Provisions


This Exhibit A includes special terms and conditions applicable to Awards
granted to such Grantees under the Plan if the Grantee resides and/or works in
one of the jurisdictions listed below. These terms and conditions are in
addition to or, if so indicated, in replacement of the terms and conditions set
forth in the Agreement.


This Exhibit A also includes information regarding Confidential and Proprietary
Information, Non-Competition, Non-Solicitation and certain other issues of which
the Grantee should be aware with respect to the Grantee’s receipt of the Option
and participation in the Plan. The information is based on the exchange control,
securities and other laws in effect in the respective jurisdictions as of
December 2018. However, such laws are often complex and change frequently. As a
result, the Company strongly recommends that the Grantee not rely on the
information noted herein as the only source of information relating to the
consequences of the receipt of the Option and participation in the Plan because
the information may be out of date at the time the Participant receives the
Option, exercises the Option and acquires shares, or sells the Company Stock
purchased on such exercise.


In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation and the Company is not in a position
to assure the Grantee of any particular result. Accordingly, the Grantee is
advised to seek appropriate professional advice as to how the relevant laws in
the Grantee’s jurisdiction may apply to the Grantee’s situation.


Finally, if the Grantee is a citizen or resident of a jurisdiction other than
the one in which the Grantee is currently residing and/or working, transfers
employment and/or residency to another jurisdiction after the Award is granted
or is considered a resident of another jurisdiction for local law purposes, the
notifications contained herein may not be applicable to the Grantee. The Company
shall, in its sole discretion, determine to what extent the terms and conditions
included herein will apply under these circumstances.


Brazil




The Plan


The following provision supplements Paragraph 1 of the Agreement:


The Grantee’s participation in the Plan is absolutely voluntary.


11

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan






Exercise of Option


Continuous Relationship with Company Required


The following provision replaces Paragraph 4 Subsection (b) of the Agreement:


(b)    Continuous Relationship with Company Required. Except as otherwise
provided in this Paragraph 4, this Option may not be exercised unless the
Grantee, at the time he or she exercises this Option, is, and has been at all
times since the Grant Date, an employee or officer of or a Director of, the
Company or any parent or subsidiary of the Company as defined in Section 424(e)
or (f) of the United States Internal Revenue Code (an “Eligible Grantee”).
Date of Termination; Loss of Rights


The following provision replaces Paragraph 4 Subsection (f) of the Agreement:


(f)    Date of Termination; Loss of Rights. For purposes of the Plan and the
Option, a termination of employment shall be deemed to have occurred on the date
upon which the Grantee ceases to perform active employment duties for the
Company and/or its subsidiaries (for any reason whatsoever) following the
provision of any notification of termination or resignation from employment, and
without regard to any period of notice of termination of employment (whether
expressed or implied); the Company, in its sole discretion, shall determine when
the Grantee is no longer actively providing employment services for purposes of
the Award (including whether the Grantee may still be considered to be actively
providing employment services while on a leave of absence). Notwithstanding any
other provision of the Plan or this Agreement or any other agreement (written or
oral) to the contrary, the Grantee shall not be entitled (and by accepting the
Option, thereby irrevocably waives any such entitlement) to any payment or other
benefit to compensate the Grantee for the loss of any rights under the Plan as a
result of the termination or expiration of the Option in connection with any
termination of employment (for any reason whatsoever, whether or not such
termination is later found to be invalid or in breach of the employment laws in
the jurisdiction where the Grantee is employed or providing services or the
terms of the Grantee’s employment or service agreement, if any). No amounts
earned pursuant to the Plan or any Award shall be deemed to be eligible
compensation in respect of any other plan of the Company or any of its
subsidiaries.
Confidential and Proprietary Information
The following provisions replace Paragraph 5 of the Agreement in its entirety:
5.    Confidential and Proprietary Information. The Grantee acknowledges that in
connection with his/her employment with the Company and/or its subsidiaries, the
Grantee is placed in a position of confidence and trust with the Company and/or
its subsidiaries, and in line with that position has and will continue to have
access to information of a nature not generally disclosed to the public. The
Grantee agrees to keep confidential and not disclose to anyone, unless legally
compelled to do so, Confidential and Proprietary Information. “Confidential and
Proprietary


12

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




Information” includes but is not limited to all Company and/or its subsidiaries’
trade secrets, business and strategic plans, financial details, computer
programs, manuals, contracts, current and prospective client and supplier lists,
and all other documentation, business knowledge, data, material, property and
supplier lists, and developments owned, possessed or controlled by the Company
and/or its subsidiaries, regardless of whether possessed or developed by the
Grantee in the course of his/her employment. Such Confidential and Proprietary
Information may or may not be designated as confidential or proprietary and may
be oral, written or electronic media. The Grantee understands that such
information is owned and shall continue to be owned solely by the Company, and
hereby represents that he/she has not and will not disclose, directly or
indirectly, in whole or in part, any Confidential and Proprietary Information.
The Grantee acknowledges that he/she has complied and will continue to comply
with this commitment, both as an employee and after the termination of his/her
employment.
Notwithstanding the foregoing, Confidential and Proprietary Information does not
include any information that: (1) is already in the public domain or becomes
available to the public through no breach by the Grantee of this Agreement; (2)
was lawfully in the Grantee’s possession prior to disclosure to the Grantee by
the Company and/or its subsidiaries; (3) is lawfully disclosed to the Grantee by
a third party (other than the Company, or any of its representatives, agents or
employees) without any obligations of confidentiality attaching to such
disclosure; or (4) is developed by the Grantee entirely on his/her own time
without the Company’s (and/or its subsidiaries’) equipment, supplies or
facilities and does not relate at the time of conception to the Company’s
(and/or its subsidiaries’) business or actual or demonstrably anticipated
research or development. Information shall not be deemed to be in the public
domain merely because any part of said information is embodied in general
disclosures or because individual features, components, or combinations thereof
are now or become known to the public or are in the public domain.
Non-Competition and Non-Solicitation
The following provisions replace Paragraph 6 of the Agreement in its entirety:
6A.    Non-Solicitation. In consideration of the promises contained herein and
the Grantee’s access and exposure to Confidential and Proprietary Information
provided to him/her, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Grantee agrees that during his/her
employment with the Company and/or its subsidiaries and for a period of twelve
months following the termination of his/her employment with the Company and/or
its subsidiaries for any reason, he/she shall not, on behalf of the Grantee
him/herself or on behalf of or in conjunction with any other person, entity or
organization other than the Company, whether as an agent or otherwise:
(a)Contact, call on, provide advice to, solicit, take away business, divert
business, and/or influence or attempt to influence, either directly or
indirectly, any customers, clients, and/or patrons or prospective customers,
clients and/or patrons of the Company and/or its subsidiaries with whom the
Grantee directly performed any services or had any direct business contact;


(b)Contact, call on, provide advice to, solicit, take away business, divert
business, and/or influence or attempt to influence, either directly or
indirectly, any customers, clients, and/or patrons or prospective customers,
clients and/or patrons of the Company and/or its subsidiaries


13

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




whose entity- or other customer-specific information the Grantee discovered or
gained access to as a result of the Grantee’s access to Company Confidential and
Proprietary Information;
(c)Utilize the Company’s Confidential and Proprietary Information to solicit,
take away business, divert business, and/or influence or attempt to influence,
either directly or indirectly, any customers, clients and/or patrons or
prospective customers, clients and /or patrons of the Company and/or its
subsidiaries;


(d)Solicit or induce, either directly or indirectly, any employee of the Company
and/or its subsidiaries to leave the employ of the Company and/or its
subsidiaries or become employed with or otherwise engaged by any person, entity
or organization other than the Company and/or its subsidiaries; or take any
action to assist any subsequent employer or any other person, entity or
organization, either directly or indirectly, in soliciting or inducing any
Company employee to leave the employ of the Company and/or its subsidiaries or
become employed with or otherwise engaged by any person, entity or organization
other than the Company and/or its subsidiaries; or hire or employ, or assist in
the hiring or employment of, either directly or indirectly, any individual
employed by the Company and/or its subsidiaries within sixty days preceding that
individual’s hire by the Grantee or his/her subsequent employer.
6B.    Non-Competition. Subject to paragraph 6B(b) below, in consideration of
the promises contained herein and the Grantee’s access and exposure to
Confidential and Proprietary Information provided to him/her, and other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the Grantee agrees that during his/her employment with the Company and/or its
subsidiaries and for a period of twelve (12) months following the termination of
his/her employment with the Company and/or its subsidiaries for any reason,
he/she shall not, on behalf of the Grantee him/herself or on behalf of or in
conjunction with any other person, entity or organization other than the
Company, whether as an agent or otherwise become employed by, render services to
or directly or indirectly (whether for compensation or otherwise, and whether as
an employee, employer, consultant, agent, principal, partner, stockholder,
lender, investor, corporate officer, board member, director, or in any other
individual or representative capacity) own or hold a proprietary interest in,
manage, operate, or control, or join or participate in the ownership,
management, operation or control of, or furnish any capital to or be connected
in any manner with, any Competing Enterprise. For purposes of this Paragraph 6B,
a “Competing Enterprise” means any entity, organization or person engaged, or
planning to become engaged, in substantially the same or similar business to
that being conducted or actively and specifically planned to be conducted by the
Grantee’s employer, during the Grantee’s employment with the Company’s Brazilian
subsidiary or any other prior or subsequent employer of the same economic group,
or within six months after the Grantee’s termination of employment with the
Company’s Brazilian subsidiary or any other company of the same economic group,
in Brazil or abroad. It includes, without limitation and to the extent
applicable: (i) the business of developing, managing, operating, marketing,
processing, financing, or otherwise being involved in providing any products or
services relating to transaction or payment processing, including those for the
benefit of fleets; travel; healthcare; education; payroll; or, benefits through
charge cards, credit cards, procurement cards or any other form of payment
services or electronic commerce; (ii) the sale, distribution or publication of
petroleum product pricing or management information or other products or
services currently sold or to the best of his/her knowledge contemplated to be
sold by the Company or any of its owned or controlled subsidiaries, and (iii)
the business of developing, managing, operating, marketing, processing,
financing, or otherwise being involved in providing commercial travel,
entertainment


14

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




and purchasing credit cards. The restrictions in this Paragraph shall not be
construed to prevent the Grantee from, following the termination of his/her
employment with the Company and/or its subsidiaries, working for a business
entity that does not compete with the Company or its subsidiaries simply because
the entity is affiliated with a Competing Enterprise, so long as the entity is
operationally separate and distinct from the Competing Enterprise and the
Grantee’s job responsibilities at that entity are unrelated to the Competing
Enterprise. The restrictions in this Paragraph will not apply to employment by
or the rendering of services to businesses that sell fuel or convenience items
if those businesses are not directly competing with the Company or its
subsidiaries, owned or controlled. The restrictions in this Paragraph shall also
not be deemed to prohibit the Grantee from owning not more than one percent (1%)
of the total shares of all classes of stock of any publicly held company. The
Grantee acknowledges that the Company’s and its subsidiaries’ businesses are
conducted internationally and agrees that the provisions in this Paragraph shall
operate in any country in which the Company conducts business of the same line
of business the Grantee was involved with while employed by the Company or its
subsidiaries.
As compensation for the non-competition restriction imposed after the
termination of employment, as described above, the Company or one of its
subsidiaries agrees to pay the Grantee an amount equivalent to his/her last
annual salary, payable in twelve (12) equal monthly installments (for each month
of restriction). In the event the Grantee breaches his/her obligation to
non-compete, the Company shall immediately stop making payments, and may also
seek any other remedies provided in this Agreement, by law and/or equity.
The parties agree that the Company, at its sole discretion, shall have the right
reduce the post-termination non-compete or waive the post-termination
non-compete obligation of this Paragraph 6B to the Grantee at the time Company
or its subsidiary gives notice of termination to the Grantee, regardless whether
the termination is with or without cause, or within ten calendar (10) days of
the Grantee’s resignation. If the Company or its subsidiary decides to reduce
the restrictive period, the compensation for such period set forth in Paragraph
6B will be reduced in the same proportion, and, if the Company or its subsidiary
decides to waive the Grantee’s post-termination non-compete obligation, then the
Grantee shall not be entitled to compensation, in whole or in part, as provided
in Paragraph 6B above.
6C.    Additional Provisions. The Company and/or its subsidiaries have
previously entered into agreements with certain executives and employees that
contain restrictive covenants (“Restrictions”). For the avoidance of doubt, if
the Grantee is party to an employment or other agreement containing Restrictions
on (a) confidentiality, (b) solicitation of customers, clients, and/or patrons
or prospective customers, clients and/or patrons of the Company and/or its
subsidiaries, (c) solicitation or hire of Company employees, and/or (d)
competition (collectively, “Existing Restrictions”), any such Existing
Restrictions will remain in effect and the Grantee shall remain bound by such
Existing Restrictions. To the extent the restrictions contained in Paragraphs 5,
6A and 6B and/or 6C of this Agreement conflict in any way with any Existing
Restriction(s), such conflict shall be resolved by giving effect to the
provision that provides the greatest protection to the Company that is
enforceable under applicable law.
The Grantee agrees and acknowledges that the period of time, geographical scope,
activity and subject of the above-noted restrictive covenants imposed by this
Agreement are fair, and


15

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




reasonable and necessary under the circumstances and are reasonably required for
the protection of the Company’s business. The Grantee also acknowledges that in
the event he/she breaches any part of Paragraphs 5, 6A, 6B and/or 6C, the
damages to the Company and/or its subsidiaries would be irreparable. Therefore,
in addition to monetary damages (for economic and moral damages) and reasonable
attorney fees, the Company shall have the right to seek injunctive and/or other
equitable relief in any court of competent jurisdiction to enforce the
restrictive covenants contained in this Agreement. Further, the Grantee consents
to the issuance of a temporary restraining order or preliminary injunction to
maintain the status quo pending the outcome of any proceeding. The Grantee
further understands and agrees that if he/she breaches any covenant set forth in
Paragraphs 6A, 6B and/or 6C, the duration of any covenant so breached shall, to
the fullest extent permitted by law, automatically be tolled from the date of
the first breach until the date judicial relief providing effective remedy for
such breach or breaches is obtained by the Company, or until the Company states
in writing that it will seek no judicial relief for such breach.
Furthermore, in the event the Grantee breaches any of his/her obligations under
Paragraphs 5, 6A, 6B and/or 6C, the Grantee shall, in addition to any other
remedy available under this Agreement, by law or equity, pay a penalty to the
Company equivalent to his/her last annual salary (i.e., twelve monthly
salaries), indexed by the Brazilian consumer price index and with interest of
one percent (1%) per month until full payment. In the event of a breach of the
non-disclosure of confidential information and/or non-compete obligation, in
addition to the penalty established above and any other remedies available under
this Agreement by law or equity, the Grantee shall pay a daily penalty of USD500
(five hundred U.S. dollars) per day the violation persists.
If any one or more provisions of Paragraphs 5, 6A, 6B and/or 6C shall for any
reason be held to be excessively broad as to time, geographical scope, activity
or subject, it shall be construed, by limiting and reducing it, so as to be
enforceable to the greatest extent compatible with applicable law as it shall
then appear, and the parties expressly agree that any of the provisions of
Paragraphs 5, 6A, 6B and/or 6C may be reformed, modified, revised, edited or
blue-penciled to make such provision enforceable, to the fullest extent
permitted by law, and the parties consent to the enforcement of such provision
as so reformed, modified, revised, edited or blue-penciled.
Governing Law and Venue
The following provision replaces Paragraph 9 of the Agreement in its entirety:
This Agreement and the legal relations between the parties shall be governed by
and construed in accordance with the laws of Brazil. Any disputes shall be
brought to and adjudicated by the civil courts of Sao Paulo, SP, Brazil.


Tax Obligations
The following provisions replace Paragraph 10 of the Agreement in its entirety:
10.    Tax Obligations. Regardless of any action the Company or the subsidiary
that employs the Grantee (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, fringe benefits tax, payment on
account, or other tax-related items related to the Grantee’s participation in
the Plan and legally applicable to the Grantee (“Tax-Related Items”), the
Grantee


16

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




acknowledges that the ultimate liability for all Tax-Related Items owed by the
Grantee is and remains the Grantee’s responsibility and that such amount may
exceed the amount actually withheld by the Company and/or the Employer. The
Grantee further acknowledges that the Company and/or the Employer (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Award, including the grant, vesting or
exercise of the Option, the issuance of shares of Company Stock upon exercise of
the Option, the subsequent sale of shares of Company Stock, and the receipt of
any dividends or dividend equivalents; and (ii) does not commit and is under no
obligation to structure the terms of the grant or any aspect of the Award to
reduce or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Grantee becomes subject to tax in more
than one jurisdiction, the Grantee acknowledges that the Company and/or the
Employer (or former Employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee shall pay or make adequate arrangements satisfactory to the Company to
satisfy all withholding obligations of the Company. In this regard, the Grantee
authorizes the Company to withhold all applicable Tax-Related Items legally
payable by the Grantee (i) withholding from proceeds of the sale of shares
Company Stock acquired at exercise of this Option either through a voluntary
sale or through a mandatory sale arranged by the Company (on Participant’s
behalf pursuant to this authorization and without further consent); or (ii)
withholding shares of Company Stock to be issued upon exercise of the Option,
provided the Company only withholds the amount of Shares necessary to satisfy no
more than the maximum statutory withholding amounts.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable statutory withholding amounts or
other applicable withholding rates, including up to the maximum permissible
statutory rate for the Grantee’s tax jurisdiction(s) in which case the Grantee
will have no entitlement to the equivalent amount in shares of Company Stock and
may receive a refund of any over-withheld amount in cash in accordance with
applicable law. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Company Stock, for tax purposes, the Grantee is deemed
to have been issued the full number of shares of Company Stock; notwithstanding
that a number of the shares are held back solely for the purpose of satisfying
the withholding obligation for Tax-Related Items.
Finally, the Grantee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the shares of Company Stock or the proceeds of the sale of such
shares, if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items as described in Paragraph 10.
Amendments; Severability
The following provision replaces Paragraph 13 of the Agreement in its entirety:
13.    Amendments; Severability. This Agreement may be amended at any time by
the Committee, provided that no amendment may, without the consent of the
Grantee, materially and adversely affect the Grantee’s rights with respect to
the Award. The provisions of this Agreement


17

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




are severable, such that in the event any provision of this Agreement is found
to be unenforceable, in whole or in part, the remainder of this Agreement will
nevertheless be binding and enforceable.
Compliance with Law
16.    Compliance with Law. By accepting the Option, the Grantee agrees to
comply with applicable Brazilian laws and to report and pay any and all
applicable Tax-Related Items associated with the Grantee’s receipt and sale of
shares of Company Stock acquired through his or her participation in the Plan
and the receipt of any dividends on such shares of Company Stock.
Nature of Award
17.    Nature of Award. By entering into this Agreement and accepting the grant
of the Option evidenced hereby, the Grantee acknowledges, understands, and
agrees that:
(a)the Grantee’s participation in the Plan is voluntary;
(b)the Grantee is making an investment decision;
(c)the Option will be exercisable by the Grantee only if the vesting conditions
are met and any necessary services are rendered by the Grantee over the vesting
period;
(d)the value of the shares of Company Stock underlying the Option is not fixed
and may increase or decrease in value over the vesting period without
compensation to the Grantee;
(e)the future value of the shares of Company Stock underlying the Option is
unknown, indeterminable, and cannot be predicted with certainty;
(f)neither the Company, the Employer, nor any other subsidiary shall be liable
for any foreign exchange rate fluctuation between the Grantee’s local currency
and the United States Dollar that may affect the value of the Option, any
payment made pursuant to the Option, or the subsequent sale of any shares of
Company Stock acquired under the Plan;
(g)this Award is made solely by the Company, and the Company is solely
responsible for the administration of the Plan and the Grantee’s participation
in the Plan;
(h)the Plan is established voluntarily by the Company, is discretionary in
nature, and may be terminated by the Company at any time, except as otherwise
set forth in the Plan;
(i)the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options or benefits in
lieu of Options, even if such awards have been awarded in the past;
(j)all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
(k)this Award and the underlying shares of Company Stock, and the income from
and value of same, are not intended to replace any pension rights or
compensation;
(l)this Award and the underlying shares of Company Stock, and the income from
and value of same, are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any vacation, vacation
premium, 13th salary, FGTS contributions, notice of termination, severance,
resignation, termination, redundancy, dismissal, or end-of-service payments;
bonuses; long-service awards; pension, retirement, or welfare benefits; or
similar payments;
(m)unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or


18

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out, or substituted, in connection with any corporate
transaction affecting the Company Stock;
(n)the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Grantee’s participation in the
Plan or the Grantee’s acquisition or sale of the underlying shares of Company
Stock; and
(o)the Grantee should consult with his or her own personal tax, legal and
financial advisors regarding his or her participation in the Plan before taking
any action related to the Plan.
Language
18.    Language. The Grantee warrants and represents that he/she is fluent in
English and fully and unmistakably understands the terms and conditions of this
Agreement. If the Grantee has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version differs from the English version, the English
version shall control.
Imposition of Other Requirements
19.    Imposition of Other Requirements. The Company reserves the right to
impose other requirements on the Grantee’s participation in the Plan, on the
Award and on any shares of Company Stock acquired under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
Electronic Delivery and Acceptance
20.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an online or electronic system established and maintained by the
Company or a third party designated by the Company.


The Netherlands




WEX Europe Netherlands B.V. awards only:
The Company has the authority under and pursuant to the Plan to grant awards to
eligible employees of the Company and its subsidiaries (collectively, the “Group
Companies”).
The Grantee is employed by WEX Europe Netherlands B.V. (the “Employer”), a
wholly-owned subsidiary of the Company; and “eligible employees” for the
purposes of Nonstatutory Stock Option Awards made to participants resident in
the Netherlands shall include employees and executive directors of the Employer.


19

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




Confidential and Proprietary Information


The following provisions replace Paragraph 5 of the Agreement in its entirety:



--------------------------------------------------------------------------------

5.
Confidential and Proprietary Information. The Grantee acknowledges that in
connection with his/her employment with the Group Companies, the Grantee has and
will continue to have access to information of a nature not generally disclosed
to the public. The Grantee agrees to keep confidential and not: (i) use or (ii)
disclose to anyone, any Confidential Information, except in the proper course of
Grantee’s duties to the Group Companies, as required by law or as authorized by
the Board of Directors.



4.
The term “Confidential and Proprietary Information” includes but is not limited
to:

5.1.1.
financial information relating to the Employer and any Group Company including
(but not limited to) management accounts, sales forecasts, dividend forecasts,
profit and loss accounts and balance sheets, draft accounts, results, order
schedules, profit margins, pricing strategies, and other information regarding
the performance or future performance of the Employer or any Group Company;



5.1.2.
client or customer lists and contact lists, details of the terms of business
with, the fees and commissions charged to or by and the requirements of
customers or clients, prospective customers or clients of, buyers from and
suppliers to the Employer or any Group Company, price lists, discount
structures, pricing statistics, market research reports, renewal dates and any
customer or prospective customer complaints;




--------------------------------------------------------------------------------

5.1.3.
any information relating to expansion plans, maturing business opportunities,
business strategy, marketing plans, and presentations, tenders, projects, joint
ventures or acquisitions and developments contemplated, offered, or undertaken
by the Employer or any Group Company;



5.1.4.
details of the employees, officers, and workers of and consultants to the
Employer or any Group Company, their job skills and capabilities and the
remuneration and other benefits paid to them;



5.1.5.
copies or details of and information relating to know-how, research activities,
inventions, creative briefs, ideas, computer programs (whether in source code or
object code), secret processes, designs and formulae, or other intellectual
property undertaken, commissioned, or produced by or on behalf of the Employer
or any Group Company;



5.1.6.
confidential reports or research commissioned by or provided to the Employer or
any Group Company and any trade secrets and confidential transactions of the
Employer or any Group Company;





20

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




5.1.7.
details of any marketing, development, pre-selling or other exploitation of any
intellectual property, or other rights of the Employer or any Group Company, any
proposed options or agreements to purchase, license, or otherwise exploit any
intellectual property of the Employer or any Group Company, any intellectual
property which is under consideration for development by the Employer or any
Group Company, any advertising, marketing, or promotional campaign which the
Employer or any Group Company is to conduct; and



5.1.8.
any information which the Grantee ought reasonably to know is confidential and
any information which has been given to the Employer or any Group Company in
confidence by agents, buyers, clients, consultants, customers, suppliers, or
other persons.





4.1.
The previous sub-Paragraph will apply to any such information whether designated
as confidential and proprietary or not and whether provided orally, in writing
or on electronic media. The previous sub-Paragraph will not apply to any
information which is in the public domain, other than by way of unauthorized
disclosure (whether by Grantee or any other person) or which Grantee is entitled
to disclose under the laws of the Netherlands.

4.2.
No Confidential and Proprietary Information may be reproduced (except in the
proper exercise of Grantee’s duties to the Company) or given to the press or any
publication whatsoever or in the form of a paper to a professional body without
the prior written consent of the Company.

4.3.
Grantee shall not make copies of, or memorize any, Confidential and Proprietary
Information and shall on the Termination Date return to the Company any records
in any form of Confidential and Proprietary Information acquired or received by
Grantee during the course of his/her employment and shall not retain any copy or
summary of the same.



Definitions for Restrictive Covenants, Non-Solicitation and Non-Competition
The following provisions replace Paragraph 6 of the Agreement in its entirety:



--------------------------------------------------------------------------------

6A
Definitions for Restrictive Covenants.

The following definitions apply to the Clauses below:
6A.1
“Critical Employee” means any person who:

6A.1.1
is employed or engaged by or seconded or assigned to the Employer or any Group
Company during the Restricted Period; and

6A.1.2
for whom, during the Relevant Period:



21

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




6A.1.2.1
Grantee has had direct or indirect managerial responsibility; or

6A.1.2.2
with whom Grantee had material contact or dealings; and

6A.1.3
who, during the Relevant Period:

6A.1.3.1
had material contact with Customers or Prospective Customers or Suppliers in
performing his/her duties of employment with the Employer or any Group Company;
and/or

6A.1.3.2
is in possession of Confidential and Proprietary Information about Customers or
Prospective Customers or Suppliers;

6A.2
“Customer” means any person, firm, company, business entity or other
organization whatsoever to which the Employer or any Group Company distributed,
sold or supplied Restricted Goods or Restricted Services during the Relevant
Period and with which, during that period:

6A.2.1
Grantee, or

6A.2.2
any employee under Grantee’s direct or indirect supervision,

had material dealings in the course of employment with the Employer or any Group
Company, or about whom Grantee was in possession of Confidential and Proprietary
Information, but always excluding therefrom any subsidiary, division, branch or
office of such person, firm, company or other organization whatsoever with which
Grantee and/or any such employee had no dealings during that period;
6A.3
“Prospective Customer” means any person, firm, company or other organization
whatsoever with which the Employer or any Group Company had discussions during
the Relevant Period regarding the possible distribution, sale or supply of
Restricted Goods or Restricted Services and with which, during such period:

6A.3.1
Grantee, or

6A.3.2
any employee who was under Grantee’s direct or indirect supervision,

had material dealings in the course of employment by the Employer or any Group
Company, or about whom Grantee was in possession of Confidential and Proprietary
Information, but always excluding therefrom any subsidiary, division, branch or
office of that person with which Grantee and/or any such employee had no
dealings during that period;
6A.4
“Relevant Period” means the period of twelve months immediately preceding the
start of the Restricted Period;

6A.5
“Restricted Area” means the Netherlands and any other country in the world where
the Employer or any Group Company is providing or supplying, or is planning to



22

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




provide or supply, any Restricted Goods or Restricted Services and in or for
which, during the course of Grantee’s employment:
6A.5.1
Grantee, or

6A.5.2
any employee under Grantee’s direct supervision,

performed material duties for the Employer or relevant Group Company;
6A.6
“Restricted Goods or Restricted Services” means:

6A.6.1
any products and services provided by the Employer or any Group Company as at
the Termination Date or which the Employer or any Group Company has planned to
start providing within six months of the Termination Date including, without
limitation: (i) the business of developing, managing, operating, marketing,
processing, financing, or otherwise being involved in providing any products or
services relating to transaction or payment processing, including those for the
benefit of fleets; travel; healthcare; education; payroll; or, benefits through
charge cards, credit cards, procurement cards or any other form of payment
services or electronic commerce; (ii) the sale, distribution or publication of
petroleum product pricing or management information or other products or
services currently sold or to the best of his/her knowledge contemplated to be
sold by the Company or any of its owned or controlled subsidiaries, and (iii)
the business of developing, managing, operating, marketing, processing,
financing, or otherwise being involved in providing commercial travel,
entertainment and purchasing credit cards researched, developed, manufactured,
distributed or sold by the Employer or any Group Company; and

6A.6.2
with which Grantee’s duties were materially concerned or for which Grantee, or
any employee who was under Grantee’s direct or indirect supervision, was
responsible during the Relevant Period,

or any products or services of the same type or materially similar to such
products or services;
6A.7
“Restricted Period” means the period commencing on the earlier of (i) the
Termination Date; (ii) the date when Grantee commences Garden Leave; or (iii)
such date on which Grantee ceases providing services to any Group Company, and
continuing for twelve months in respect of the Non-Solicitation of Customers,
Prospective Customers and Critical Employees in Paragraphs 6B.1.1 and 6B.1.2,
and six months in respect of the Non-Competition restriction in Paragraph
6B.1.3;

6A.8
“Termination Date” means the date upon which Grantee’s employment with any Group
Company terminates for whatever reason and howsoever arising, whether lawfully
or unlawfully.



23

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




6B.
Non-Solicitation and Non-Competition.

6B.1
In order to protect the Confidential and Proprietary Information, and
business/customer connections and workforce stability of the Employer and any
Group Company, the Grantee agrees that during his/her employment with the any
Group Company and during the Restricted Period, without the Employer’s consent,
he/she shall not whether on his/her own behalf or in conjunction with any
person, firm, company, business entity or other organization whatsoever, (and
whether as an employee, employer, consultant, agent, principal, partner
corporate officer, board member, director, or in any other individual or
representative capacity whatsoever), directly or indirectly:

6B.1.1
In competition with the Employer and/or any Group Company, contact, call on,
provide advice to, solicit, take away, or divert, and/or influence or attempt to
influence any Customer or Prospective Customer of the Employer or any Group
Company in respect of Restricted Goods or Restricted Services;

6B.1.2
Solicit or induce, either directly or indirectly, any Critical Employee to leave
the employ of the Employer or any Group Company; or hire or employ, or assist in
the hire or employment of, either directly or indirectly, any Critical Employee
in the business of researching into, developing or otherwise dealing with
Restricted Goods or Restricted Services;

6B.1.3
Within the Restricted Area become employed by, render services to or directly or
indirectly (whether for compensation or otherwise), manage, operate, or control,
or join or participate in the management, operation or control of, any business
which provides or supplies Restricted Goods or Restricted Services within the
Restricted Area (or is intending to do so within the Restricted Period), if the
business:

6B.1.3.1
is in competition with the Employer and/or any Group Company with respect to
Restricted Goods or Restricted Services; or

6B.1.3.2
is intending to compete with the Employer and/or any Group Company with respect
to Restricted Goods or Restricted Services within the Restricted Period,

save that this shall not prohibit the Grantee from acting in any capacity where
there is no risk of conscious or subconscious direct or indirect transmission or
use of Confidential and Proprietary Information.
For the purposes of this restriction, acts done by the Grantee outside the
Restricted Area shall nonetheless be deemed to be done within the Restricted
Area where their primary purpose is to distribute, sell, supply or otherwise
deal with Restricted Goods or Restricted Services in the Restricted Area.
6B.2
The Employer has previously entered into agreements with certain executives and
employees that contain restrictive covenants (“Restrictions”). For the avoidance
of doubt, if the Grantee is party to an employment or other agreement containing



24

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




Restrictions on (a) confidentiality, (b) solicitation of customers, clients,
and/or patrons or prospective customers, clients and/or patrons of the Employer,
(c) solicitation or hire of employees of the Employer, and/or (d) competition
(collectively, “Existing Restrictions”), any such Existing Restrictions will
remain in effect and the Grantee shall remain bound by such Existing
Restrictions. To the extent the restrictions contained in Paragraph 5 or 6B of
this Agreement conflict in any way with any Existing Restriction(s), such
conflict shall be resolved by giving effect to restrictions in this Agreement.
6B.3
Grantee hereby agrees that he/she will at the request and cost of the Employer
enter into a direct agreement or undertaking with any Group Company whereby
he/she will accept restrictions and provisions corresponding to the restrictions
and provisions in this Paragraph 6B (or such of them as may be appropriate in
the circumstances) in relation to such activities and such area and for such a
period as such Group Company may reasonably require for the protection of its
legitimate business interests.

6B.4
If the Grantee’s employment transfers by operation of law to a third party (the
“Transferee”), this Paragraph 6B shall with effect from that transfer of
employment apply to Grantee as if references to the Employer included the
Transferee and references to any Group Company were construed accordingly, and
as if the references to defined terms in respect of the Employer and any Group
Company including but not limited to "Customer", "Prospective Customer" and
"Critical Employee", applied to the customers, prospective customers and
critical employees of the Transferee and their respective Group Companies.
Grantee agrees to execute any such documents as may be required to effectuate
said benefit.

6B.5
Each of the restrictions contained in this Paragraph 6B, each definition set out
in Paragraph 6A, each limb of such definition and each operative word within
each sub-paragraph or definition is intended to be an entirely separate,
severable and independent restriction, notwithstanding that they are combined
together for the sake of brevity, and the Grantee agrees not to advance any
argument to the contrary. In the event that any of the restrictions shall be
held to be void or ineffective but would be valid and effective if some part of
the wording thereof were deleted such restriction shall apply with such
modification as may be necessary to make it valid and effective. If such a
deletion applies to a definition, such deletion shall not apply to any other
restriction, so that each definition is deemed to be repeated each time it is
used.

6B.6
The Grantee warrants that s/he will provide a copy of this Agreement to any
employer or other person to whom or with whom the Grantee is intending to
provide services within the Restricted Period, and that the Grantee will do so
before entering into any contractually binding agreement to perform such
services.

6B.7
Immediately after agreeing to provide services to any person during the
Restricted Period, the Grantee will notify the Employer of the identity of that
person.



25

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




6B.8
Mindful of the obligations set forth in Paragraphs 5, 6A and 6B, upon
termination of his/her employment, the Grantee shall promptly sign and deliver
the Certificate of Compliance Post Termination in a form reasonably satisfactory
to the Company.

Governing Law
The following provisions replace Paragraph 9 of the Agreement in its entirety:
9. Governing Law. Save for taxation, which shall be governed by the law of the
Netherlands, this Agreement and the legal relations between the parties shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without effect to the conflicts of laws principles thereof.
Amendments; Severability
Paragraph 13 Subsection (b) of the Agreement does not apply.
Insider Trading Restrictions
16. Insider Trading Restrictions.

--------------------------------------------------------------------------------

(a)By accepting the Restricted Stock Units and participating in the Plan, the
Grantee acknowledges that Grantee is subject to insider trading restrictions,
which may affect the Grantee’s ability to acquire or sell Restricted Stock Units
under the Plan during such times as the Grantee is considered to have “inside
information”.


(b)More specific, under Article 5:56 of the Dutch Financial Supervision Act
(“Wet op het financieel toezicht”), anyone who has “inside information” related
to an issuing company is prohibited from effectuating a transaction in
securities in or from the Netherlands. “Inside information” is defined as
knowledge of details concerning the issuing company to which the securities
relate, which is not public and which, if published, would reasonably be
expected to affect the stock price, regardless of the development of the price.


(c)Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy.


(d)The Grantee acknowledges that it is his or her responsibility to comply with
any applicable restrictions, and the Grantee is advised to speak to his or her
personal advisor on this matter.


Data Privacy


17.    Data Privacy.
(a)    The Grantee hereby explicitly and unambiguously agrees to the collection,
use and transfer, in electronic or other form, of his/her personal data as
described in this Agreement by and


26

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




among, as applicable, his/her employing entity or contracting party and the
Company, for the exclusive purpose of implementing, administering and managing
his/her participation in the Plan.
(b)    The Grantee understands that the Company holds certain personal
information about him/her, including, but not limited to, his/her name, home
address and telephone number, work location and phone number, date of birth,
hire date, details of all awards or any other entitlement to shares of common
stock of the Company awarded, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”). The Company is committed to protecting the security of the
personal information the Grantee shares with it and uses a variety of technical
and organisational methods to secure his/ her personal information in accordance
with applicable laws. The Grantee understands that Personal Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that these recipients may be located in the
Grantee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than the Grantee’s country. The
Company expects such third parties to process any data disclosed to them in
accordance with applicable law, including with respect to data confidentiality
and security and ensures that appropriate or suitable safeguards are in place to
protect the Grantee’s personal information and that transfer of his/ her
personal information is in compliance with applicable data protection laws. The
Grantee understands that he/she may request a list with the names and addresses
of any potential recipients of the Personal Data by contacting his/her local
human resources representative. The Grantee authorizes the recipients to
receive, possess, use, retain and transfer the Personal Data, in electronic or
other form, for the purposes of implementing, administering and managing his/her
participation in the Plan. The Grantee understands that Personal Data will be
held only as long as is necessary to implement, administer and manage his/her
participation in the Plan. The Grantee understands that he/she may, at any time,
view Personal Data, request additional information about the storage and
processing of Personal Data, require any necessary amendments to Personal Data
or request deletion of his/her data, in any case without cost, by contacting in
writing his/her local human resources representative. The Grantee understands,
however, that requesting to delete his/her data may affect his/her ability to
participate in the Plan. The Grantee also understands that his/her employing
entity or contracting party and the Company, may still need to retain his
personal data to maintain his continued employment. For more information on the
consequences of Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he/she may contact his/her local human resources
representative.
WEX Fleet Netherlands B.V. awards only:
The Company has the authority under and pursuant to the Plan to grant awards to
eligible employees of the Company and its subsidiaries (collectively, the “Group
Companies”).
The Grantee is employed by WEX Fleet Netherlands B.V. (the “Employer”), a
wholly-owned subsidiary of the Company; and “eligible employees” for the
purposes of Nonstatutory Stock Option Awards made to participants resident in
the Netherlands shall include employees and executive directors of the Employer.


Confidential and Proprietary Information




27

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




The following provisions replace Paragraph 5 of the Agreement in its entirety:



--------------------------------------------------------------------------------

6.
Confidential and Proprietary Information. The Grantee acknowledges that in
connection with his/her employment with the Group Companies, the Grantee has and
will continue to have access to information of a nature not generally disclosed
to the public. The Grantee agrees to keep confidential and not: (i) use or (ii)
disclose to anyone, any Confidential Information, except in the proper course of
Grantee’s duties to the Group Companies, as required by law or as authorized by
the Board of Directors.



5.
The term “Confidential and Proprietary Information” includes but is not limited
to:

6.1.1.
financial information relating to the Employer and any Group Company including
(but not limited to) management accounts, sales forecasts, dividend forecasts,
profit and loss accounts and balance sheets, draft accounts, results, order
schedules, profit margins, pricing strategies, and other information regarding
the performance or future performance of the Employer or any Group Company;



6.1.2.
client or customer lists and contact lists, details of the terms of business
with, the fees and commissions charged to or by and the requirements of
customers or clients, prospective customers or clients of, buyers from and
suppliers to the Employer or any Group Company, price lists, discount
structures, pricing statistics, market research reports, renewal dates and any
customer or prospective customer complaints;




--------------------------------------------------------------------------------

6.1.3.
any information relating to expansion plans, maturing business opportunities,
business strategy, marketing plans, and presentations, tenders, projects, joint
ventures or acquisitions and developments contemplated, offered, or undertaken
by the Employer or any Group Company;



6.1.4.
details of the employees, officers, and workers of and consultants to the
Employer or any Group Company, their job skills and capabilities and the
remuneration and other benefits paid to them;



6.1.5.
copies or details of and information relating to know-how, research activities,
inventions, creative briefs, ideas, computer programs (whether in source code or
object code), secret processes, designs and formulae, or other intellectual
property undertaken, commissioned, or produced by or on behalf of the Employer
or any Group Company;



6.1.6.
confidential reports or research commissioned by or provided to the Employer or
any Group Company and any trade secrets and confidential transactions of the
Employer or any Group Company;



6.1.7.
details of any marketing, development, pre-selling or other exploitation of any
intellectual property, or other rights of the Employer or any Group Company, any
proposed options or agreements to purchase, license, or otherwise exploit any



28

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




intellectual property of the Employer or any Group Company, any intellectual
property which is under consideration for development by the Employer or any
Group Company, any advertising, marketing, or promotional campaign which the
Employer or any Group Company is to conduct; and


6.1.8.
any information which the Grantee ought reasonably to know is confidential and
any information which has been given to the Employer or any Group Company in
confidence by agents, buyers, clients, consultants, customers, suppliers, or
other persons.





5.1.
The previous sub-Paragraph will apply to any such information whether designated
as confidential and proprietary or not and whether provided orally, in writing
or on electronic media. The previous sub-Paragraph will not apply to any
information which is in the public domain, other than by way of unauthorized
disclosure (whether by Grantee or any other person) or which Grantee is entitled
to disclose under the laws of the Netherlands.

5.2.
No Confidential and Proprietary Information may be reproduced (except in the
proper exercise of Grantee’s duties to the Company) or given to the press or any
publication whatsoever or in the form of a paper to a professional body without
the prior written consent of the Company.

5.3.
Grantee shall not make copies of, or memorize any, Confidential and Proprietary
Information and shall on the Termination Date return to the Company any records
in any form of Confidential and Proprietary Information acquired or received by
Grantee during the course of his/her employment and shall not retain any copy or
summary of the same.



Definitions for Restrictive Covenants, Non-Solicitation and Non-Competition
The following provisions replace Paragraph 6 of the Agreement in its entirety:



--------------------------------------------------------------------------------

6A
Definitions for Restrictive Covenants.

The following definitions apply to the Clauses below:
6A.1
“Critical Employee” means any person who:

6A.1.1
is employed or engaged by or seconded or assigned to the Employer or any Group
Company during the Restricted Period; and

6A.1.2
for whom, during the Relevant Period:

6A.1.2.1
Grantee has had direct or indirect managerial responsibility; or

6A.1.2.2
with whom Grantee had material contact or dealings; and



29

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




6A.1.3
who, during the Relevant Period:

6A.1.3.1
had material contact with Customers or Prospective Customers or Suppliers in
performing his/her duties of employment with the Employer or any Group Company;
and/or

6A.1.3.2
is in possession of Confidential and Proprietary Information about Customers or
Prospective Customers or Suppliers;

6A.2
“Customer” means any person, firm, company, business entity or other
organization whatsoever to which the Employer or any Group Company distributed,
sold or supplied Restricted Goods or Restricted Services during the Relevant
Period and with which, during that period:

6A.2.1
Grantee, or

6A.2.2
any employee under Grantee’s direct or indirect supervision,

had material dealings in the course of employment with the Employer or any Group
Company, or about whom Grantee was in possession of Confidential and Proprietary
Information, but always excluding therefrom any subsidiary, division, branch or
office of such person, firm, company or other organization whatsoever with which
Grantee and/or any such employee had no dealings during that period;
6A.3
“Prospective Customer” means any person, firm, company or other organization
whatsoever with which the Employer or any Group Company had discussions during
the Relevant Period regarding the possible distribution, sale or supply of
Restricted Goods or Restricted Services and with which, during such period:

6A.3.1
Grantee, or

6A.3.2
any employee who was under Grantee’s direct or indirect supervision,

had material dealings in the course of employment by the Employer or any Group
Company, or about whom Grantee was in possession of Confidential and Proprietary
Information, but always excluding therefrom any subsidiary, division, branch or
office of that person with which Grantee and/or any such employee had no
dealings during that period;
6A.4
“Relevant Period” means the period of twelve months immediately preceding the
start of the Restricted Period;

6A.5
“Restricted Area” means the Netherlands and any other country in the world where
the Employer or any Group Company is providing or supplying, or is planning to
provide or supply, any Restricted Goods or Restricted Services and in or for
which, during the course of Grantee’s employment:

6A.5.1
Grantee, or



30

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




6A.5.2
any employee under Grantee’s direct supervision,

performed material duties for the Employer or relevant Group Company;
6A.6
“Restricted Goods or Restricted Services” means:

6A.6.1
any products and services provided by the Employer or any Group Company as at
the Termination Date or which the Employer or any Group Company has planned to
start providing within six months of the Termination Date including, without
limitation: (i) the business of developing, managing, operating, marketing,
processing, financing, or otherwise being involved in providing any products or
services relating to transaction or payment processing, including those for the
benefit of fleets; travel; healthcare; education; payroll; or, benefits through
charge cards, credit cards, procurement cards or any other form of payment
services or electronic commerce; (ii) the sale, distribution or publication of
petroleum product pricing or management information or other products or
services currently sold or to the best of his/her knowledge contemplated to be
sold by the Company or any of its owned or controlled subsidiaries, and (iii)
the business of developing, managing, operating, marketing, processing,
financing, or otherwise being involved in providing commercial travel,
entertainment and purchasing credit cards researched, developed, manufactured,
distributed or sold by the Employer or any Group Company; and

6A.6.2
with which Grantee’s duties were materially concerned or for which Grantee, or
any employee who was under Grantee’s direct or indirect supervision, was
responsible during the Relevant Period,

or any products or services of the same type or materially similar to such
products or services;
6A.7
“Restricted Period” means the period commencing on the earlier of (i) the
Termination Date; (ii) the date when Grantee commences Garden Leave; or (iii)
such date on which Grantee ceases providing services to any Group Company, and
continuing for twelve months in respect of the Non-Solicitation of Customers,
Prospective Customers and Critical Employees in Paragraphs 6B.1.1 and 6B.1.2,
and six months in respect of the Non-Competition restriction in Paragraph
6B.1.3;

6A.8
“Termination Date” means the date upon which Grantee’s employment with any Group
Company terminates for whatever reason and howsoever arising, whether lawfully
or unlawfully.

6B.
Non-Solicitation and Non-Competition.

6B.1
In order to protect the Confidential and Proprietary Information, and
business/customer connections and workforce stability of the Employer and any
Group Company, the Grantee agrees that during his/her employment with the any
Group Company and during the Restricted Period, without the Employer’s consent,
he/she shall not whether



31

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




on his/her own behalf or in conjunction with any person, firm, company, business
entity or other organization whatsoever, (and whether as an employee, employer,
consultant, agent, principal, partner corporate officer, board member, director,
or in any other individual or representative capacity whatsoever), directly or
indirectly:
6B.1.1
In competition with the Employer and/or any Group Company, contact, call on,
provide advice to, solicit, take away, or divert, and/or influence or attempt to
influence any Customer or Prospective Customer of the Employer or any Group
Company in respect of Restricted Goods or Restricted Services;

6B.1.2
Solicit or induce, either directly or indirectly, any Critical Employee to leave
the employ of the Employer or any Group Company; or hire or employ, or assist in
the hire or employment of, either directly or indirectly, any Critical Employee
in the business of researching into, developing or otherwise dealing with
Restricted Goods or Restricted Services;

6B.1.3
Within the Restricted Area become employed by, render services to or directly or
indirectly (whether for compensation or otherwise), manage, operate, or control,
or join or participate in the management, operation or control of, any business
which provides or supplies Restricted Goods or Restricted Services within the
Restricted Area (or is intending to do so within the Restricted Period), if the
business:

6B.1.3.1
is in competition with the Employer and/or any Group Company with respect to
Restricted Goods or Restricted Services; or

6B.1.3.2
is intending to compete with the Employer and/or any Group Company with respect
to Restricted Goods or Restricted Services within the Restricted Period,

save that this shall not prohibit the Grantee from acting in any capacity where
there is no risk of conscious or subconscious direct or indirect transmission or
use of Confidential and Proprietary Information.
For the purposes of this restriction, acts done by the Grantee outside the
Restricted Area shall nonetheless be deemed to be done within the Restricted
Area where their primary purpose is to distribute, sell, supply or otherwise
deal with Restricted Goods or Restricted Services in the Restricted Area.
6B.2
The Employer has previously entered into agreements with certain executives and
employees that contain restrictive covenants (“Restrictions”). For the avoidance
of doubt, if the Grantee is party to an employment or other agreement containing
Restrictions on (a) confidentiality, (b) solicitation of customers, clients,
and/or patrons or prospective customers, clients and/or patrons of the Employer,
(c) solicitation or hire of employees of the Employer, and/or (d) competition
(collectively, “Existing Restrictions”), any such Existing Restrictions will
remain in effect and the Grantee shall remain bound by such Existing
Restrictions. To the extent the restrictions contained in Paragraph 5 or 6B of
this Agreement conflict in any way with any Existing



32

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




Restriction(s), such conflict shall be resolved by giving effect to restrictions
in this Agreement.
6B.3
Grantee hereby agrees that he/she will at the request and cost of the Employer
enter into a direct agreement or undertaking with any Group Company whereby
he/she will accept restrictions and provisions corresponding to the restrictions
and provisions in this Paragraph 6B (or such of them as may be appropriate in
the circumstances) in relation to such activities and such area and for such a
period as such Group Company may reasonably require for the protection of its
legitimate business interests.

6B.4
If the Grantee’s employment transfers by operation of law to a third party (the
“Transferee”), this Paragraph 6B shall with effect from that transfer of
employment apply to Grantee as if references to the Employer included the
Transferee and references to any Group Company were construed accordingly, and
as if the references to defined terms in respect of the Employer and any Group
Company including but not limited to "Customer", "Prospective Customer" and
"Critical Employee", applied to the customers, prospective customers and
critical employees of the Transferee and their respective Group Companies.
Grantee agrees to execute any such documents as may be required to effectuate
said benefit.

6B.5
Each of the restrictions contained in this Paragraph 6B, each definition set out
in Paragraph 6A, each limb of such definition and each operative word within
each sub-paragraph or definition is intended to be an entirely separate,
severable and independent restriction, notwithstanding that they are combined
together for the sake of brevity, and the Grantee agrees not to advance any
argument to the contrary. In the event that any of the restrictions shall be
held to be void or ineffective but would be valid and effective if some part of
the wording thereof were deleted such restriction shall apply with such
modification as may be necessary to make it valid and effective. If such a
deletion applies to a definition, such deletion shall not apply to any other
restriction, so that each definition is deemed to be repeated each time it is
used.

6B.6
The Grantee warrants that s/he will provide a copy of this Agreement to any
employer or other person to whom or with whom the Grantee is intending to
provide services within the Restricted Period, and that the Grantee will do so
before entering into any contractually binding agreement to perform such
services.

6B.7
Immediately after agreeing to provide services to any person during the
Restricted Period, the Grantee will notify the Employer of the identity of that
person.

6B.8
Mindful of the obligations set forth in Paragraphs 5, 6A and 6B, upon
termination of his/her employment, the Grantee shall promptly sign and deliver
the Certificate of Compliance Post Termination in a form reasonably satisfactory
to the Company.

Governing Law
The following provisions replace Paragraph 9 of the Agreement in its entirety:


33

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




9. Governing Law. Save for taxation, which shall be governed by the law of the
Netherlands, this Agreement and the legal relations between the parties shall be
governed by and construed in accordance with the internal laws of the State of
Delaware, without effect to the conflicts of laws principles thereof.
Amendments; Severability
Paragraph 13 Subsection (b) of the Agreement does not apply.
Insider Trading Restrictions
16. Insider Trading Restrictions.

--------------------------------------------------------------------------------

(e)By accepting the Restricted Stock Units and participating in the Plan, the
Grantee acknowledges that Grantee is subject to insider trading restrictions,
which may affect the Grantee’s ability to acquire or sell Restricted Stock Units
under the Plan during such times as the Grantee is considered to have “inside
information”.


(f)More specific, under Article 5:56 of the Dutch Financial Supervision Act
(“Wet op het financieel toezicht”), anyone who has “inside information” related
to an issuing company is prohibited from effectuating a transaction in
securities in or from the Netherlands. “Inside information” is defined as
knowledge of details concerning the issuing company to which the securities
relate, which is not public and which, if published, would reasonably be
expected to affect the stock price, regardless of the development of the price.


(g)Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy.


(h)The Grantee acknowledges that it is his or her responsibility to comply with
any applicable restrictions, and the Grantee is advised to speak to his or her
personal advisor on this matter.


Data Privacy


17.    Data Privacy.
(a)    The Grantee hereby explicitly and unambiguously agrees to the collection,
use and transfer, in electronic or other form, of his/her personal data as
described in this Agreement by and among, as applicable, his/her employing
entity or contracting party and the Company, for the exclusive purpose of
implementing, administering and managing his/her participation in the Plan.
(b)    The Grantee understands that the Company holds certain personal
information about him/her, including, but not limited to, his/her name, home
address and telephone number, work location and phone number, date of birth,
hire date, details of all awards or any other entitlement to shares of common
stock of the Company awarded, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan
(“Personal Data”).


34

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




The Company is committed to protecting the security of the personal information
the Grantee shares with it and uses a variety of technical and organisational
methods to secure his/ her personal information in accordance with applicable
laws. The Grantee understands that Personal Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Company expects such third
parties to process any data disclosed to them in accordance with applicable law,
including with respect to data confidentiality and security and ensures that
appropriate or suitable safeguards are in place to protect the Grantee’s
personal information and that transfer of his/ her personal information is in
compliance with applicable data protection laws. The Grantee understands that
he/she may request a list with the names and addresses of any potential
recipients of the Personal Data by contacting his/her local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Personal Data, in electronic or other form, for the
purposes of implementing, administering and managing his/her participation in
the Plan. The Grantee understands that Personal Data will be held only as long
as is necessary to implement, administer and manage his/her participation in the
Plan. The Grantee understands that he/she may, at any time, view Personal Data,
request additional information about the storage and processing of Personal
Data, require any necessary amendments to Personal Data or request deletion of
his/her data, in any case without cost, by contacting in writing his/her local
human resources representative. The Grantee understands, however, that
requesting to delete his/her data may affect his/her ability to participate in
the Plan. The Grantee also understands that his/her employing entity or
contracting party and the Company, may still need to retain his personal data to
maintain his continued employment. For more information on the consequences of
Grantee’s refusal to consent or withdrawal of consent, the Grantee understands
that he/she may contact his/her local human resources representative.


United States - Colorado, North Dakota, Nebraska, Oklahoma, Oregon


Non-Solicitation
The following provisions replace Paragraph 6 of the Agreement in its entirety:
6.    Non-Solicitation. In consideration of the promises contained herein and
the Grantee’s access and exposure to Confidential and Proprietary Information
provided to him/her, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Grantee agrees that:


(a)    During his/her employment with the Company and for a period of twelve
months following the termination of his/her employment with the Company for any
reason, he/she shall not, on behalf of the Grantee him/herself or on behalf of
or in conjunction with any other person, entity or organization other than the
Company, whether as an agent or otherwise, contact, call on, provide advice to,
solicit, take away business, divert business, and/or influence or attempt to
influence, either directly or indirectly, any customers, clients, and/or patrons
or prospective


35

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




customers, clients and/or patrons of the Company whose entity- or other
customer-specific information the Grantee discovered or gained access to as a
result of the Grantee’s access to Company Confidential and Proprietary
Information;


(b)    During his/her employment with the Company and for a period of twelve
months following the termination of his/her employment with the Company for any
reason, he/she shall not, on behalf of the Grantee him/herself or on behalf of
or in conjunction with any other person, entity or organization other than the
Company, whether as an agent or otherwise, utilize the Company’s Confidential
and Proprietary Information to solicit, take away business, divert business,
and/or influence or attempt to influence, either directly or indirectly, any
customers, clients, and/or patrons or prospective customers, clients and/or
patrons of the Company;
 
(c)    During his/her employment with the Company and for a period of twelve
months following the termination of his/her employment with the Company for any
reason, he/she shall not, on behalf of the Grantee him/herself or on behalf of
or in conjunction with any other person, entity or organization other than the
Company, whether as an agent or otherwise, solicit or induce, either directly or
indirectly, any employee of the Company to leave the employ of the Company or
become employed with or otherwise engaged by any person, entity or organization
other than the Company; or take any action to assist any subsequent employer or
any other person, entity or organization, either directly or indirectly, in
soliciting or inducing any Company employee to leave the employ of the Company
or become employed with or otherwise engaged by any person, entity or
organization other than the Company; or hire or employ, or assist in the hiring
or employment of, either directly or indirectly, any individual employed by the
Company within sixty days preceding that individual’s hire by the Grantee or
his/her subsequent employer; and/or


(d)    During the term of his/her employment with the Company, the Grantee
promises and agrees that he/she will not, in any way, directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
stockholder, lender, investor, corporate officer, board member, director, or in
any other individual or representative capacity, engage or attempt to engage in
any competitive activity relating to the subject matter of his/her employment
with the Company or relating to the Company’s business.


The restrictions in this Paragraph shall not be deemed to prohibit the Grantee
from owning not more than one percent (1%) of the total shares of all classes of
stock of any publicly held company. The Grantee acknowledges that the Company’s
and its subsidiaries’ businesses are conducted internationally and agrees that
the provisions in this Paragraph shall operate in any country in which the
Company conducts business while the Grantee is/was employed by the Company.


The Company has previously entered into agreements with certain executives and
employees that contain restrictive covenants (“Restrictions”). For the avoidance
of doubt, if the Grantee is party to an employment or other agreement containing
Restrictions on (a) confidentiality, (b) solicitation of customers, clients,
and/or patrons or prospective customers, clients and/or patrons of the Company,
(c) solicitation or hire of Company employees, and/or (d) competition
(collectively, “Existing Restrictions”), any such Existing Restrictions will
remain in effect and the Grantee shall remain bound by such Existing
Restrictions. To the extent the restrictions contained in Paragraphs 5 or 6 of
this Agreement conflict in any way with any Existing Restriction(s), such
conflict shall


36

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




be resolved by giving effect to the provision that provides the greatest
protection to the Company that is enforceable under applicable law.


The Grantee agrees and acknowledges that the period of time, geographical scope,
activity and subject of the above-noted restrictive covenants imposed by this
Agreement are fair, and reasonable and necessary under the circumstances and are
reasonably required for the protection of the Company. The Grantee also
acknowledges that in the event he/she breaches any part of Paragraphs 5 or 6 of
this Agreement, the damages to the Company would be irreparable. Therefore, in
addition to monetary damages and/or reasonable attorney fees, the Company shall
have the right to seek injunctive and/or other equitable relief in any court of
competent jurisdiction to enforce the restrictive covenants contained in this
Agreement. Further, the Grantee consents to the issuance of a temporary
restraining order or preliminary injunction to maintain the status quo pending
the outcome of any proceeding. The Grantee further understands and agrees that
if he/she breaches any covenant set forth in Paragraph 6, the duration of any
covenant so breached shall, to the fullest extent permitted by law,
automatically be tolled from the date of the first breach until the date
judicial relief providing effective remedy for such breach or breaches is
obtained by the Company, or until the Company states in writing that it will
seek no judicial relief for such breach.


If any one or more provisions of Paragraphs 5 or 6 shall for any reason be held
to be excessively broad as to time, geographical scope, activity or subject, it
shall be construed, by limiting and reducing it, so as to be enforceable to the
greatest extent compatible with applicable law as it shall then appear, and the
parties expressly agree that any of the provisions of Paragraphs 5 or 6 may be
reformed, modified, revised, edited or blue-penciled to make such provision
enforceable, to the fullest extent permitted by law, and the parties consent to
the enforcement of such provision as so reformed, modified, revised, edited or
blue-penciled.


Mindful of the obligations set forth in Paragraphs 5 and 6, upon termination of
his/her employment, the Grantee shall promptly sign and deliver the Certificate
of Compliance Post Termination in a form reasonably satisfactory to the Company.


United States – California only




Non-Solicitation


The following provisions replace Paragraph 5 of the Agreement in its entirety:


5.
Non-Solicitation. In consideration of the promises contained herein and the
Grantee’s access and exposure to Confidential and Proprietary Information
provided to him/her, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Grantee agrees that:



(a)    During his/her employment with the Company and for a period of twelve
months following the termination of his/her employment with the Company for any
reason, he/she shall not, on behalf of the Grantee him/herself or on behalf of
or in conjunction with any other person, entity or organization other than the
Company, whether as an agent or otherwise, contact, call on,


37

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




provide advice to, solicit, take away business, divert business, and/or
influence or attempt to influence, either directly or indirectly, any customers,
clients, and/or patrons or prospective customers, clients and/or patrons of the
Company whose entity- or other customer-specific information the Grantee
discovered or gained access to as a result of the Grantee’s access to Company
Confidential and Proprietary Information;


(b)    During his/her employment with the Company and for a period of twelve
months following the termination of his/her employment with the Company for any
reason, he/she shall not, on behalf of the Grantee him/herself or on behalf of
or in conjunction with any other person, entity or organization other than the
Company, whether as an agent or otherwise, utilize the Company’s Confidential
and Proprietary Information to solicit, take away business, divert business,
and/or influence or attempt to influence, either directly or indirectly, any
customers, clients, and/or patrons or prospective customers, clients and/or
patrons of the Company;
 
(c)    During his/her employment with the Company and for a period of twelve
months following the termination of his/her employment with the Company for any
reason, he/she shall not, on behalf of the Grantee him/herself or on behalf of
or in conjunction with any other person, entity or organization other than the
Company, whether as an agent or otherwise, utilize the Company’s Confidential
and Proprietary Information to solicit or induce, either directly or indirectly,
any employee of the Company to leave the employ of the Company or become
employed with or otherwise engaged by any person, entity or organization other
than the Company; or utilize the Company’s Confidential and Proprietary
Information to assist any subsequent employer or any other person, entity or
organization, either directly or indirectly, in soliciting or inducing any
Company employee to leave the employ of the Company or become employed with or
otherwise engaged by any person, entity or organization other than the Company;
or utilize the Company’s Confidential and Proprietary Information to hire or
employ, or assist in the hiring or employment of, either directly or indirectly,
any individual employed by the Company within sixty days preceding that
individual’s hire by the Grantee or his/her subsequent employer; and/or


(d)    During the term of his/her employment with the Company, the Grantee
promises and agrees that he/she will not, in any way, directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
stockholder, lender, investor, corporate officer, board member, director, or in
any other individual or representative capacity, engage or attempt to engage in
any competitive activity relating to the subject matter of his/her employment
with the Company or relating to the Company’s business.


The restrictions in this Paragraph shall not be deemed to prohibit the Grantee
from owning not more than one percent (1%) of the total shares of all classes of
stock of any publicly held company. The Grantee acknowledges that the Company’s
and its subsidiaries’ businesses are conducted internationally and agrees that
the provisions in this Paragraph shall operate in any country in which the
Company conducts business while the Grantee is/was employed by the Company.


The Company has previously entered into agreements with certain executives and
employees that contain restrictive covenants (“Restrictions”). For the avoidance
of doubt, if the Grantee is party to an employment or other agreement containing
Restrictions on (a) confidentiality, (b) solicitation of customers, clients,
and/or patrons or prospective customers, clients and/or patrons of the


38

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




Company, (c) solicitation or hire of Company employees, and/or (d) competition
(collectively, “Existing Restrictions”), any such Existing Restrictions will
remain in effect and the Grantee shall remain bound by such Existing
Restrictions. To the extent the restrictions contained in Paragraphs 4 or 5 of
this Agreement conflict in any way with any Existing Restriction(s), such
conflict shall be resolved by giving effect to the provision that provides the
greatest protection to the Company that is enforceable under applicable law.


The Grantee agrees and acknowledges that the period of time, geographical scope,
activity and subject of the above-noted restrictive covenants imposed by this
Agreement are fair, and reasonable and necessary under the circumstances and are
reasonably required for the protection of the Company. The Grantee also
acknowledges that in the event he/she breaches any part of Paragraphs 4 or 5 of
this Agreement, the damages to the Company would be irreparable. Therefore, in
addition to monetary damages and/or reasonable attorney fees, the Company shall
have the right to seek injunctive and/or other equitable relief in any court of
competent jurisdiction to enforce the restrictive covenants contained in this
Agreement. Further, the Grantee consents to the issuance of a temporary
restraining order or preliminary injunction to maintain the status quo pending
the outcome of any proceeding. The Grantee further understands and agrees that
if he/she breaches any covenant set forth in Paragraph 5, the duration of any
covenant so breached shall, to the fullest extent permitted by law,
automatically be tolled from the date of the first breach until the date
judicial relief providing effective remedy for such breach or breaches is
obtained by the Company, or until the Company states in writing that it will
seek no judicial relief for such breach.


If any one or more provisions of Paragraphs 4 or 5 shall for any reason be held
to be excessively broad as to time, geographical scope, activity or subject, it
shall be construed, by limiting and reducing it, so as to be enforceable to the
greatest extent compatible with applicable law as it shall then appear, and the
parties expressly agree that any of the provisions of Paragraphs 4 or 5 may be
reformed, modified, revised, edited or blue-penciled to make such provision
enforceable, to the fullest extent permitted by law, and the parties consent to
the enforcement of such provision as so reformed, modified, revised, edited or
blue-penciled.


Mindful of the obligations set forth in Paragraphs 4 and 5, upon termination of
his/her employment, the Grantee shall promptly sign and deliver the Certificate
of Compliance Post Termination in a form reasonably satisfactory to the Company.




The following provision replaces Paragraph 9 of the Agreement in its entirety:


9.    Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of California, without effect to the conflicts of laws principles thereof.




United States – Massachusetts only






39

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




Non-Competition


The following provisions replace Paragraph 5 of the Agreement in its entirety:




5.    Non-Competition and Non-Solicitation. In consideration of the promises
contained herein and the Grantee’s access and exposure to Confidential and
Proprietary Information provided to him/her, and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
Grantee agrees that during his/her employment with the Company and for a period
of twelve months following the termination of his/her employment with the
Company for any reason, he/she shall not, on behalf of the Grantee him/herself
or on behalf of or in conjunction with any other person, entity or organization
other than the Company, whether as an agent or otherwise:


(a)    Contact, call on, provide advice to, solicit, take away business, divert
business, and/or influence or attempt to influence, either directly or
indirectly, any customers, clients, and/or patrons or prospective customers,
clients and/or patrons of the Company with whom the Grantee directly performed
any services or had any direct business contact;


(b)     Contact, call on, provide advice to, solicit, take away business, divert
business, and/or influence or attempt to influence, either directly or
indirectly, any customers, clients, and/or patrons or prospective customers,
clients and/or patrons of the Company whose entity- or other customer-specific
information the Grantee discovered or gained access to as a result of the
Grantee’s access to Company Confidential and Proprietary Information;


(c)     Utilize the Company’s Confidential and Proprietary Information to
solicit, take away business, divert business, and/or influence or attempt to
influence, either directly or indirectly, any customers, clients, and/or patrons
or prospective customers, clients and/or patrons of the Company;


(d)    Solicit or induce, either directly or indirectly, any employee of the
Company to leave the employ of the Company or become employed with or otherwise
engaged by any person, entity or organization other than the Company; or take
any action to assist any subsequent employer or any other person, entity or
organization, either directly or indirectly, in soliciting or inducing any
Company employee to leave the employ of the Company or become employed with or
otherwise engaged by any person, entity or organization other than the Company;
or hire or employ, or assist in the hiring or employment of, either directly or
indirectly, any individual employed by the Company within sixty days preceding
that individual’s hire by the Grantee or his/her subsequent employer; and/or


(e)    Become employed by, render services to or directly or indirectly (whether
for compensation or otherwise, and whether as an employee, employer, consultant,
agent, principal, partner, stockholder, lender, investor, corporate officer,
board member, director, or in any other individual or representative capacity),
own or hold a proprietary interest in, manage, operate, or control, or join or
participate in the ownership, management, operation or control of, or furnish
any capital to or be connected in any manner with, any Competing Enterprise. For
purposes of this subsection (e), a “Competing Enterprise” means any entity,
organization or person engaged, or


40

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




planning to become engaged, in substantially the same or similar business to
that being conducted or actively and specifically planned to be conducted during
the Grantee’s employment with the Company or within six months after the
Grantee’s termination of employment with the Company or its subsidiaries, owned
or controlled. It includes, without limitation: (i) the business of developing,
managing, operating, marketing, processing, financing, or otherwise being
involved in providing any products or services relating to transaction or
payment processing, including those for the benefit of fleets; travel;
healthcare; education; payroll; or, benefits through charge cards, credit cards,
procurement cards or any other form of payment services or electronic commerce;
(ii) the sale, distribution or publication of petroleum product pricing or
management information or other products or services currently sold or to the
best of his/her knowledge contemplated to be sold by the Company or any of its
owned or controlled subsidiaries, and (iii) the business of developing,
managing, operating, marketing, processing, financing, or otherwise being
involved in providing commercial travel, entertainment and purchasing credit
cards. The restrictions in this Paragraph 5 shall be effective and binding only
to the extent permissible under Rule 5.6 of the Maine Rules of Professional
Conduct or any similar rule governing the practice of law that is applicable to
the Grantee. The restrictions in this Paragraph shall not be construed to
prevent the Grantee from, following the termination of his/her employment with
the Company, working for a business entity that does not compete with the
Company or its subsidiaries simply because the entity is affiliated with a
Competing Enterprise, so long as the entity is operationally separate and
distinct from the Competing Enterprise and the Grantee’s job responsibilities at
that entity are unrelated to the Competing Enterprise. The restrictions in this
Paragraph will not apply to employment by or the rendering of services to
businesses that sell fuel or convenience items if those businesses are not
directly competing with the Company or its subsidiaries, owned or controlled.
The restrictions in this Paragraph shall also not be deemed to prohibit the
Grantee from owning not more than one percent (1%) of the total shares of all
classes of stock of any publicly held company. The Grantee acknowledges that the
Company’s and its subsidiaries’ businesses are conducted internationally and
agrees that the provisions in this Paragraph shall operate in any country in
which the Company conducts business while the Grantee is/was employed by the
Company. Grantee acknowledges that the Company’s grant and provision of the
Restricted Stock Units, to which Grantee would not be entitled absent execution
of this Agreement, constitute fair, reasonable, and mutually agreed upon
consideration to support this Section 5(e). This Section 5(e), only, shall not
apply if Grantee is terminated without Cause or laid off. For purposes of this
Section 5(e), only, the term “Cause” shall mean willful misconduct by the
Grantee or willful failure by the Grantee to perform his or her responsibilities
to the Company (including, without limitation, breach by the Grantee of any
provision of any employment, consulting, advisory, nondisclosure,
non-competition or other similar agreement between the Grantee and the Company),
as determined by the Company, which determination shall be conclusive. The
Grantee’s employment shall be considered to have been terminated for Cause if
the Company determines, within thirty days after the Grantee’s termination, that
termination for Cause was warranted.


The Company has previously entered into agreements with certain executives and
employees that contain restrictive covenants (“Restrictions”). For the avoidance
of doubt, if the Grantee is party to an employment or other agreement containing
Restrictions on (a) confidentiality, (b) solicitation of customers, clients,
and/or patrons or prospective customers, clients and/or patrons of the Company,
(c) solicitation or hire of Company employees, and/or (d) competition
(collectively, “Existing Restrictions”), any such Existing Restrictions will
remain in effect and the Grantee shall


41

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan




remain bound by such Existing Restrictions. To the extent the restrictions
contained in Paragraphs 4 or 5 of this Agreement conflict in any way with any
Existing Restriction(s), such conflict shall be resolved by giving effect to the
provision that provides the greatest protection to the Company that is
enforceable under applicable law.


The Grantee agrees and acknowledges that the period of time, geographical scope,
activity and subject of the above-noted restrictive covenants imposed by this
Agreement are fair, and reasonable and necessary under the circumstances and are
reasonably required for the protection of the Company. The Grantee also
acknowledges that in the event he/she breaches any part of Paragraphs 4 or 5 of
this Agreement, the damages to the Company would be irreparable. Therefore, in
addition to monetary damages and/or reasonable attorney fees, the Company shall
have the right to seek injunctive and/or other equitable relief in any court of
competent jurisdiction to enforce the restrictive covenants contained in this
Agreement. Further, the Grantee consents to the issuance of a temporary
restraining order or preliminary injunction to maintain the status quo pending
the outcome of any proceeding. The Grantee further understands and agrees that
if he/she breaches any covenant set forth in Paragraph 5, the duration of any
covenant so breached shall, to the fullest extent permitted by law,
automatically be tolled from the date of the first breach until the date
judicial relief providing effective remedy for such breach or breaches is
obtained by the Company, or until the Company states in writing that it will
seek no judicial relief for such breach; except that the duration of the
covenants contained in Paragraph 5(e), only, shall extend to twenty-four months
if Grantee breached his or her fiduciary duty to the Company and/or if Grantee
has unlawfully taken, physically or electronically, property belonging to the
Company.


If any one or more provisions of Paragraphs 4 or 5 shall for any reason be held
to be excessively broad as to time, geographical scope, activity or subject, it
shall be construed, by limiting and reducing it, so as to be enforceable to the
greatest extent compatible with applicable law as it shall then appear, and the
parties expressly agree that any of the provisions of Paragraphs 4 or 5 may be
reformed, modified, revised, edited or blue-penciled to make such provision
enforceable, to the fullest extent permitted by law, and the parties consent to
the enforcement of such provision as so reformed, modified, revised, edited or
blue-penciled.


Mindful of the obligations set forth in Paragraphs 4 and 5, upon termination of
his/her employment, the Grantee shall promptly sign and deliver the Certificate
of Compliance Post Termination in a form reasonably satisfactory to the Company.


Grantee is hereby informed that Grantee has the right to consult with counsel
prior to signing this Agreement.


The following provision replaces Paragraph 9 of the Agreement in its entirety:


9.    Governing Law. This Agreement and the legal relations between the parties
shall be governed by and construed in accordance with the internal laws of the
State of Delaware, without effect to the conflicts of laws principles thereof,
except that Section 5(e) only shall be governed by the internal laws of the
Commonwealth of Massachusetts if Grantee was a resident of Massachusetts for
thirty days immediately preceding his or her cessation of employment with the
Company.


42

--------------------------------------------------------------------------------

Form of WEX Inc. Nonqualified Stock Option Agreement under the WEX Inc. 2019
Equity and Incentive Plan










43